DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-42 are drawn to the following species for a chemical composition/mixture for use in the production, recovery, and processing of hydrocarbons and bituminous sands at the surface or from a deposit of an oil well formation, wherein the chemical composition/mixture comprises:
Strong inorganic acids in a range of 0.1% to 10% of the total mixture;
Distilled and di-distilled fatty acids in a range of 5% to 80% of the total mixture;
Compounds of palm-oleic acid, linolenic acid, and oleic acid in a range of 5% to 80% of the total mix;
An amine in a range of 0.1% to 20% of the total mixture;
An oxidant in range from 2% to 30% of the total mixture mixed with organic compounds with a range of carbon atoms between 15 and 30 atoms; and
Aliphatic alcohols from 0.1 to 30% of the total mix.

These species are independent or distinct because as disclosed the various species disclosed in the present specification may have mutually exclusive characteristics for each identified species or grouping of species.  In addition, these species may not be not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because they are drawn to various distinct classes of compounds requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Moreover, the prior art applicable to one species may not likely be applicable to another species; and/or the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For purposes of commencing examination, Applicant must elect a single species for the second component (fatty acids), the fourth component (amine) and the fifth component (oxidant) component of the claimed composition/mixture as recited in present independent claim 22, in accordance with paragraph #2, supra.  
That is, for purposes of commencing examination, Applicant must elect a single species for the fatty acids component, a single species for the amine component and a single species for the oxidant component of the claimed composition/mixture that is recited in present claim 22, wherein the species should be disclosed in the present specification, in the examples and/or in the claims as originally filed.  Applicant is not required to elect species for the other components of the claimed composition/mixture (i.e., inorganic acid, organic acid or aliphatic alcohols.)
Moreover, for purposes of commencing examination, Applicant must further elect one species for the physical property/use of the claimed chemical composition/mixture from those recited in dependent claims 25-42.  For example, the single species for the physical property/use can be: the property recited in dependent claim 25 (a homogeneous mixture that modifies the density and improves the API grade of hydrocarbons of different densities), the property recited in dependent claim 26 (a homogeneous mixture that reduces the viscosity of hydrocarbons of different densities) or, the property recited in dependent claim 27 (a homogeneous mixture that reduces asphaltenes and paraffins in hydrocarbons of different densities) and so forth.  Rejoinder will be possible upon the determination of the allowance of a generic claim that satisfies more than one property.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.  
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kenneth Roddy on February 11, 2022 to request an oral election to the above restriction requirement but did not result in an election being made.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

March 14, 2022